IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






NO. PD-1561-07


CARLOS LANDRIAN, Appellant

v.


 THE STATE OF TEXAS





ON  DISCRETIONARY REVIEW OF
CASE 01-05-00697-CR OF THE FIRST COURT OF APPEALS

HARRIS COUNTY



Womack, J., filed a concurring opinion, in which Keller, P.J., and Keasler, J.,
joined.


	Without implying that there is anything wrong with the Court's analysis of the
jury-unanimity issue, I should like to point out that there is no possibility of a non-unanimous verdict for this offense as it was alleged. If half the jury believed the defendant caused serious bodily injury, then they necessarily believed that a deadly weapon
was used. A deadly weapon is anything that in the manner of its use was capable of
causing serious bodily injury. See Penal Code section 1.07(a)(17)(B). It is impossible to
inflict serious bodily injury without using a deadly weapon. We so held only a couple of
months ago. See Blount v. State, 257 S.W.3d 712 (Tex. Cr. App. 2008). 

Filed October 8, 2008.
Publish.